Citation Nr: 0201935	
Decision Date: 02/28/02    Archive Date: 03/05/02	

DOCKET NO.  97-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection a cervical spine 
disability.

2.  Service connection for residuals of a low back or 
bilateral leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from June 1963 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The claim is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained. 

2.  There is no medical evidence of a cervical spine 
disability until the mid-1990's, over 25 years after service 
separation, and there is no competent evidence of a nexus 
between this disability and any incident, injury, or disease 
of active military service.  

2.  There is no medical evidence of a low back or bilateral 
leg disability until the mid-1990's, over 25 years after 
service separation, and there is no competent evidence of a 
nexus between this disability and any incident, injury or 
disease of active military service.



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred or 
aggravated in active military service, nor may arthritis of 
the cervical spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 1991); 38 C.F.R. § 3.303 (2001).  

2.  A low back or bilateral leg disability was not incurred 
or aggravated in active military service nor may arthritis of 
the lumbar spine be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that during 
the pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VCAA provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim and requires VA to notify claimants 
and representatives of the evidence necessary to substantiate 
claims.  A review of the claims folder reveals that the RO 
has informed the veteran and his representative of the 
evidence necessary to substantiate his pending claims.  It is 
clear that the RO has assisted the veteran in obtaining more 
recent medical records from doctors identified by the 
veteran.  In responding to the RO's initial rating action, 
the veteran wrote that he had been to see doctors over the 
years for his problems but he had lost track of these doctors 
and could not provide records or other information about 
them.  

Unfortunately, the RO was unable to obtain copies of the 
veteran's service medical records.  At least three attempts 
to obtain these records were made (in September 1996, 
November 1996, and January 1997).  There is an indication 
that the veteran's service medical records may have been 
destroyed in a fire at the National Personnel Records Center.  
Records of another veteran with the same name were obtained 
but identified as belonging to an individual with a different 
Social Security number and birth date.  A search of this 
other veteran's claims folder was made to ensure that the 
present veteran's service medical records had not erroneously 
been filed in the other man's folder.  Additionally, the RO 
requested the responsible agency of the service department to 
research its records to determine whether there might be 
investigative reports and/or line of duty determinations 
surrounding the two incidents surrounding the veteran's 
claimed injuries with the details of those incidents as 
supplied by the veteran himself.  The Navy Judge Advocate 
General's Department responded in February 1997 that, based 
upon the information supplied, no incident report or other 
administrative records within their custody could be located.  
In January 1997, the RO again notified the veteran of the 
evidence necessary to substantiate his claim and, in the 
absence of service medical records provided him with a list 
of nine alternative sources of records which might assist him 
in presenting his claim.  While the veteran named two fellow 
service members who he felt might be able to substantiate his 
claimed accidents during service, he was only able to provide 
the names of individuals he served with some 3 1/2 decades 
earlier.  This was insufficient information upon which to 
base a search for fellow service members.  

The Board is aware that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that there is certainly a 
heightened duty to assist in cases where a veteran's service 
medical records cannot be located.  This is in addition to 
the expanded duty to assist imposed on VA by VCAA.  The Board 
has carefully reviewed all of the evidence of record and can 
find no basis for a delay in appellate review for additional 
inquiry into areas which have not already been explored by 
the RO.  The RO has previously assured the veteran that if 
and when his service medical records are located, the claim 
would be reconsidered. 

There is no indication of any additional relevant evidence 
that is available.  The RO considered all of the pertinent 
evidence of record and all of the applicable law and 
regulations in adjudicating the veteran's claims.  The 
veteran received adequate notice of such, to include the RO's 
inability to obtain certain evidence.  Under these 
circumstances, the case need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new VCAA implementing regulations in the 
first instance does not prejudice him.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 
 
Law and Regulations:  Service connection may be established 
for disability resulting from disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for certain specified 
diseases, including arthritis, which become manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Facts:  The veteran filed his first claim for VA disability 
compensation alleging cervical and lumbar spine disabilities 
in June 1996, 29 years after he was separated from active 
military service.  In that claim he wrote that he did not 
remember the dates of the two accidents but that they 
occurred in approximately the end of 1963 or early 1964.  He 
described one incident while he and others were painting the 
floor of a movie theater and alleged that a large screen fell 
on him striking him on top the head rendering him temporarily 
unconscious.  He argues that this injury caused cervical 
spine disability.  He wrote that the second incident happened 
off duty while he was crossing a street and was hit by a car.  
He said that he was then in the hospital for approximately 
two weeks.  He asserts that this accident resulted in his 
current low back disability.  

In response to the RO's attempt to develop the veteran's 
claim, he submitted authorization and consent for release of 
private medical records for several physicians.  That June 
1996 document included the veteran's statement that he had 
been seeing doctors for the past "two and a half years."  He 
wrote that some of these problems "seem to be related" to two 
accidents he sustained during service.  The veteran 
identified four private physicians all of whom commenced 
treating the veteran in the early to mid-1990's, over 25 
years after active military service.  

Medical records with one private physician (SEM) reflected 
treatment in 1996.  This treatment was with an arthritis 
consultation center and contains the veteran's reported 
history that in 1993, he began having joint and muscle pain 
that came on gradually over a month.  There was no provoking 
factor.  The veteran provided a past surgical history of 
having had an incisional hernia repair with multiple adhesion 
reconstructions in January 1996.  He also reported having a 
(post-service) motor vehicle accident in 1978, which resulted 
in rib, left shoulder and ankle surgery.  Past EMG and nerve 
conduction studies in April 1995 showed a mild to slightly 
moderate degree of chronic radicular process involving the C6 
nerve roots bilaterally.  The assessment was a two-year 
history of fibromyalgia.  Another detailed history report 
completed by the veteran noted various physical complaints 
and all were noted by him to have commenced in 1994, except a 
notation of broken bones (left shoulder, ankle, feet) from 
1978-1986.

Additional medical records were secured by the RO from 
another private physician (JCL), an apparent neurologist, 
reflecting treatment commencing in 1994.  These records 
include the original EMG and nerve conduction study from 
April 1995 (referred to above) revealing mild to slightly 
moderate chronic radicular process involving the C6 nerve 
roots bilaterally.  They also include an April 1995 report of 
a lumbar MRI study interpreted as revealing "early" 
degeneration of the L4-L5 and L5-S1 discs with mild bulging 
but no focal disc herniation or spinal stenosis.  A 
neurologic evaluation by this physician in January 1994 
contains the veteran's own reported history of chronic low 
back pain "of approximately one year duration."  This report 
also contains the veteran's reported history of having 
surgery for a ruptured colon secondary to diverticulosis in 
November 1987 and follow-on gall bladder surgery in February 
1988.  There was a report of involvement in motor vehicle 
accidents during the 1960's and again in 1978.  A September 
1994 progress note contains the veteran's complaints of 
generalized weakness, easy fatigability, and muscle aches and 
pains which he reported had been getting progressively worse 
since "it started in December of 1993."  

Additional records were received from another private 
physician (RP) reflecting treatment commencing in 1995.  
These records reflect current findings of hypothyroidism, 
possible fibrositis, myalgias and arthralgias.  These records 
also contain reports of history provided by the veteran again 
noting surgery for colostomy, gall bladder, and bowel 
resection in 1986, and surgery for the left shoulder and left 
ankle due to a motor vehicle accident in 1978.  There is also 
reference to a right knee injury in 1982.  Also noteworthy is 
the veteran's reference to being struck by a car in 1964 to 
which he described symptoms as "resolved." 

Finally, the RO also obtained on the veteran's behalf records 
of his treatment with a private physician (RAT) commencing in 
1994.  These records reflect treatment for multiple 
complaints and disorders, including chest pain, fibromyalgia, 
depression, otitis media, hypothyroidism, chronic bronchitis, 
acute sinusitis, nicotine abuse, chronic fatigue syndrome, 
urinary tract infection, osteoarthritis, costochondritis, 
dermatitis, spastic colon, and musculoskeletal back pain.  
There was some suspicion raised in these records that the 
veteran's multiple problems, including fibromyalgia, were 
secondary to Epstein-Barr virus, but diagnostic studies did 
not confirm such a virus.  Early records of the veteran's 
treatment with this physician from August 1994 again contain 
the veteran's report of history commencing in "December 1993" 
of "generalized pain over his whole body, as he states, from 
his neck down."  

In February 1997, this physician (RAT) wrote a letter to VA 
on the veteran's behalf.  She wrote that the veteran 
presented with debilitating symptoms of pain in his neck and 
upper extremities along with weakness and inability to 
perform even simple tasks without pain and great effort 
including pain of the lower extremities.  Extensive work-ups 
including EMG's and CT scan had been conducted and at that 
point there was no simple answer to his complaints.  She 
noted he had been diagnosed with fibromyalgia and 
hypothyroidism.  She wrote that a lumbar CT scan showed early 
degeneration at L4-L5 and L5-S1 discs with mild bulging and 
she believed "this could be related" to an accident he had 
while in the Navy.  She wrote that another accident the 
veteran described where a screen fell on his head "could also 
be related to his neck and upper arm symptoms."  

Analysis:  A clear preponderance of the evidence of record is 
against the veteran's claims for service connection for 
cervical and lumbar spine (to include bilateral leg) 
disabilities.  Repeated attempts to obtain copies of the 
veteran's service medical records and any incident reports 
which might have been created as a result of the veteran's 
reported injuries were unsuccessful.  Other than the 
veteran's statements, commencing in 1996, over 30 years after 
the occurrence of the alleged injuries, the only evidence 
showing the occurrence of these accidents during service are 
the veteran's own statements that they occurred.  Even 
assuming that the two incidents (described by the veteran as 
having occurred in late 1963 to early 1964) did occur, there 
is a an absence of competent evidence of a nexus between a 
cervical or lumbar spine disability or a claimed bilateral 
leg disorder in the 1990's and any alleged accident, injury 
or disease of active military service decades ago.  Multiple 
clinical records from four private physicians consistently 
document the veteran's contemporaneously reported history of 
an onset of various musculoskeletal pain, fatigue, and 
weakness from December 1993 forward, some 30 years after the 
service-related injuries alleged by the veteran.  While some 
of these private clinical records on file refer to earlier 
medical treatment (for which the veteran has provided no 
information sufficient for the RO to attempt medical record 
collection), the treatment referred to is generally unrelated 
to the veteran's current complaints of neck and low back 
problems and also are shown to have occurred many years after 
military service. 

The records on file also contain a consistently reported 
history of multiple surgeries involving the veteran's ribs, 
left shoulder and left ankle from a motor vehicle accident 
reported as having occurred in 1978, which would have been 
11 years after active military service.  While these more 
current clinical records do contain one or two notations of 
the veteran giving a history of a motor vehicle accident in 
the 1960's, none of these records contain any clear complaint 
by the veteran of any chronic or continuing problems 
attributable to this incident.  Indeed, a detailed history 
provided to Dr. RP in May 1995 contain the veteran's own 
report of being struck by a car in 1964 and describing the 
results of such incident as "resolved."  

While the veteran is competent to provide a description of 
incidents or accidents which occurred to him decades earlier 
during service, he is not competent to provide a clinical 
opinion which causally relates clinical findings first made 
almost 30 years later to such service incidents.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical causation lack a sufficient basis or 
foundation to be considered as probative evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The Board is cognizant of the statement provided by the 
veteran's private physician (RAT) in February 1997.  Therein, 
this doctor wrote that early degenerative changes with mild 
bulging of discs in the veteran's low back "could be related 
to an accident he had while in the Navy" and that the 
incident reported by the veteran of having been struck on the 
head by a screen "could also be related to his neck and upper 
arm symptoms."  However, this opinion is predicated upon a 
history related by the veteran, and can be no better than the 
facts alleged by him.  See Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Furthermore, the 
use of the physician's "could be" is too speculative in 
nature to be of any probative value.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); See also Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a plausible claim).  Moreover, even accepting 
the veteran's account of the in-service injuries, in the 
absence of any medical evidence confirming the claimed 
residuals of the injuries for some three decades after their 
alleged occurrence, this physician's statement that current 
findings "could be" related to such incidents must be viewed 
as purely speculative.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992); Ober, supra; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  This doctor failed to provide any 
clear explanation for this opinion other than to say that 
current findings "could be" related to incidents of service 
(as described by the veteran).  Under these circumstances, 
the Board finds that the opinion is too speculative and of no 
probative weight.  There is no suggestion in any of the 
current clinical evidence and diagnostic studies that the 
veteran's cervical or lumbar spine disability or a claimed 
bilateral leg disorder is related to old trauma, consistent 
with the injuries that the veteran alleges occurred during 
service.  The Board also notes that the medical evidence 
refers to a variety of ailments in the 1970s and 1980s but 
not to a back or neck disability.  There is also clear 
indication of post-service trauma and the veteran's earlier 
statements to clinicians that in juries sustained in an 
automobile accident in the 1960s had resolved and that his 
symptoms in recent years began many years after service.   

The Board acknowledges that the newly adopted VCAA at 
38 U.S.C.A. § 5103A(d) requires that VA shall treat an 
examination or opinion as being necessary to make a decision 
if the evidence presently before VA, taking into 
consideration all information and lay or medical evidence, 
(including statements of the claimant) (1) contains competent 
evidence of current disability and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
act of military service.  The Board finds that while there is 
competent evidence of current lumbar and cervical 
disabilities, and the absence of service medical records are 
through no fault of the veteran, the fact remains that the 
record is devoid of any medical evidence of either disability 
until the early and mid 1990s or more than 25 years after 
service.  Any opinion at this time, without any service 
medical findings or post-service evidence of either 
disability until so many years after service for an examiner 
to review, would obviously be speculative in nature. 

It is unfortunate that the veteran's service medical records 
cannot be located.  Should they be located, the veteran is 
encouraged to reopen his claims.  As explained by the RO, in 
the absence of such records, the veteran's best avenue of 
approach would be to use his best efforts to provide VA with 
evidence confirming a chronicity or continuity of low back 
and neck symptoms from service to the present.  However, at 
this time, the record reflects that the veteran has written 
in both his notice of disagreement and substantive appeal 
that he simply cannot recall the names and addresses and 
dates of treatment he was provided by doctors during earlier 
times.  Without such information, VA is unable to assist the 
veteran further in the development of his claims. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims for service connection for cervical and low back 
(to include bilateral leg) disabilities must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a lumbar spine or bilateral leg 
disability is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

